          Case 2:16-cr-00273-APG-GWF Document 85 Filed 04/09/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar Number 14853
   JARED L. GRIMMER
 3 Assistant United States Attorney
   501 Las Vegas Boulevard South, Suite 1100
 4 Las Vegas, Nevada 89101
   Tel: (702) 388-6336
 5 Fax: (702) 388-6418
   jared.l.grimmer@usdoj.gov
 6 Attorneys for the United States

 7                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,
                                                       Case No.: 2:16-cr-00273-APG-GWF
10                 Plaintiff,
                                                       Joint Stipulation to Continue
11                 v.                                  Revocation Hearing

12   BILLY RAY MCDUFFY,                                    (First Request)

13                 Defendant.

14

15         IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16 Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States

17 Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public

18 Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for Billy Ray

19 McDuffy, that the Revocation Hearing currently scheduled on Wednesday, April 28, 2021

20 at 4:00 p.m., be vacated and continued for 30 days, or a time convienient to this Court.

21         This Stipulation is entered into for the following reasons:

22         1.      The defendant is currently pending a state case matter, which is related to the

23 allegations in paragraphs one of the revocation of supervised release petition. The state

24 court matter is currently scheduled for status check on April 13, 2021.

25

26
           Case 2:16-cr-00273-APG-GWF Document 85 Filed 04/09/21 Page 2 of 3



 1

 2          2.     Counsel for the government is not available at the currently scheduled date

 3   and time, and Probation Officer King is unavailable the first week of May.

 4          3.     Defendant is not in custody.

 5          4.     The parties agree to the continuance.

 6          This is the first request for a continuance of the revocation hearing.

 7   DATED this 9th day of April, 2021.

 8

 9    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
10

11
      By /s/ Raquel Lazo                               By /s/ Jared L. Grimmer
12    RAQUEL LAZO                                      JARED L. GRIMMER
      Assistant Federal Public Defender                Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25                                                 2

26
          Case 2:16-cr-00273-APG-GWF Document 85 Filed 04/09/21 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,
                                                     Case No.: 2:16-cr-00273-APG-GWF
 4                 Plaintiff,
                                                     ORDER
 5                 v.

 6   BILLY RAY MCDUFFY,

 7
                   Defendant.
 8

 9         IT IS THEREFORE ORDERED that the revocation hearing currently

10   scheduled for Wednesday, April 28, 2021 at 4:00 p.m., be vacated and continued to May

11   11, 2021 at the hour of 2:00 p.m. in Courtroom 6C.

12

13         DATED this 9th day of April, 2021.

14

15
                                              HONORABLE ANDREW P. GORDON
16                                            UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25                                               3

26
